Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00426-CV

   WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF STANWICH
                    MORTGAGE LOAN TRUST F,
                             Appellant

                                               v.

 HOCKESSIN HOLDINGS, INC., AS TRUSTEE OF THE LOST ARROW 25214 LAND
                               TRUST,
                               Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI06649
                      Honorable Cynthia Marie Chapa, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s memorandum opinion of this date, the trial court’s final
default judgment is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion. It is ORDERED that appellant Wilmington Savings Fund
Society, FSB, as Trustee of Stanwich Mortgage Loan Trust F recover its costs of this appeal from
appellee Hockessin Holdings, Inc., as Trustee of the Lost Arrow 25214 Land Trust.

       SIGNED November 30, 2022.


                                                _____________________________
                                                Irene Rios, Justice